Citation Nr: 0331211	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

On January 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations: orthopedic and neurologic 
examinations to show the nature and 
extent of his disability of the lumbar 
spine, including degenerative joint 
disease.  Send the claims folder to the 
examiners for review.
Give the following instructions to the 
examiners:

Dear Doctor,

In order to keep this case from being 
sent back for corrective action, please 
keep in mind that the purpose of your 
examination is not for the treatment of 
the veteran, but rather is forensic in 
nature.  Please consider the information 
in the claims file and the data obtained 
from the examination to provide an 
opinion as to the severity of any lumbar 
spine pathology found.  All necessary 
tests and studies, such as imaging 
tests, should be conducted.

You should answer the following 
questions:
	a. What are ranges of motion (in 
degrees) of the lumbar spine?  You 
should set forth what the normal ranges 
of motion (in degrees) would be. 
b. Is there any objective evidence of 
functional limitation due to pain, such 
as a gait impairment?  If so, that 
limitation should be set forth in 
detail.  Please comment on the presence 
or absence of functional limitation due 
to functional overlay, if any.
c. Does the veteran suffer from 
intervertebral disc syndrome of either 
the lumbar spine?  If so, identify the 
spinal segments.
	d. Does the veteran suffer from 
spinal stenosis of the lumbar spine?
	e. Does the veteran suffer from 
favorable or unfavorable ankylosis of 
the lumbar spine?
	f. Does the veteran suffer from 
periods of acute signs or symptoms due 
to intervertebral disc syndrome of the 
lumbar spine that require bedrest 
prescribed by a physician and treatment 
by a physician?  If so, note the 
duration of these periods.
	g. Does the veteran suffer from 
orthopedic and neurologic signs and 
symptoms of the lumbar spine resulting 
from intervertebral disc syndrome that 
are present constantly or nearly so?
	h. Does the veteran suffer from 
persistent symptoms of the lumbar spine 
compatible with neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent reflex or other 
neurological findings appropriate to the 
site of diseased disc(s) with little 
intermittent relief?

2.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





